Citation Nr: 0844183	
Decision Date: 12/22/08    Archive Date: 12/31/08	

DOCKET NO.  04-38 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
strain. 

2.  Entitlement to service connection for bilateral hip 
strain. 

3.  Entitlement to service connection for bilateral tibial 
shaft stress reaction, to include bilateral knee stress 
reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1999 to 
September 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

Upon review of this case, it is clear that the veteran has 
chosen not to perfect his appeal regarding the issue of 
service connection for a positive tuberculosis test.  
Moreover, in a rating decision of August 2005, the RO granted 
service connection for a hiatal hernia with mild distal 
erosive esophagitis (claimed as gastroesophageal reflux 
disease).  Accordingly, those issues, which were formerly on 
appeal, are no longer before the Board.  

This case was previously before the Board in May 2006, at 
which time it was remanded in order that, among other things, 
the veteran might be afforded a videoconference hearing 
before a member of the Board.  That hearing has now been 
accomplished.  Accordingly, the case is once more before the 
Board for appellate review.  

This appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.



REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the disabilities 
currently at issue.  In that regard, service treatment 
records disclose that, while in service, the veteran received 
treatment for what was variously described as shin splints 
and/or bilateral distal tibial tendinitis, as well as right 
and left retropatellar/patellofemoral pain syndrome, and/or 
iliotibial tightness.  Also noted was treatment for recurrent 
low back pain.  Significantly, in March 2003, a bone scan of 
the veteran's left hip was consistent with an increased 
uptake in that area.

The Board further notes that, in August 2003, the veteran 
underwent a VA general medical examination for compensation 
purposes.  While at the time of that examination, the veteran 
received diagnoses of lumbar strain by history, with a 
negative examination, rule out arthritis by X-ray; bilateral 
hip strain by history, with a mildly positive examination, 
rule out arthritis by X-ray; bilateral knee stress reaction 
on bone scan, with a negative examination, rule out arthritis 
by X-ray; and bilateral tibial shaft stress reaction by bone 
scan, no opinion was offered as to the relationship, if any, 
between any of that pathology and the veteran's various 
lumbar spine, hip, tibial shaft, and knee problems in 
service.  

Moreover, while during the course of a hearing before the 
undersigned Veterans Law Judge in October 2008, the veteran 
indicated that he was currently receiving treatment for his 
back, hip, and knee disabilities at the Riverside 
(California) Medical Clinic, those records are not at this 
time a part of the veteran's claims folder.  Significantly, 
the most recent private records currently contained in the 
veteran's claims folder reflect treatment primarily for 
pancreatitis in 2004, more than four years prior to the 
veteran's hearing in October of 2008.  Under the 
circumstances, the Board is of the opinion that additional VA 
examinations should be undertaken prior to a final 
adjudication of the veteran's current claims for service 
connection.  See McLendon v. Nicholson, 20 Vet. App. 79, 84-
86 (2006).  

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2004, the date of 
the most recent evidence of record, and 
specifically including any and all 
records of treatment of the veteran at 
the Riverside, California, Medical Center 
after that date, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the records 
identified by the veteran cannot be 
obtained, a notation to that effect 
should be included in the claims file.  
In addition, the veteran and his 
representative should be informed of any 
such problem.  

2.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed lumbar 
spine, bilateral hip, bilateral tibial 
shaft, and bilateral knee pathologies.  
The veteran must be given adequate notice 
of the date and place of any requested 
examination, and a copy of all such 
notifications must be associated with the 
claims folder.  The veteran should also 
be advised that failure to report for a 
scheduled VA examination or examinations 
without good cause may have an adverse 
effect on his claims.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and 
appropriate studies should be performed.  

Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran currently 
suffers from chronic, clinically-
identifiable lumbar spine, bilateral hip, 
bilateral tibial shaft, and/or bilateral 
knee problems, and, if so, whether those 
disabilities as likely as not (a 50% or 
higher degree of probability) had their 
origin during the veteran's period of 
active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

3.  Thereafter, review the veteran's 
claims for service connection for lumbar 
spine strain, bilateral hip strain, and 
bilateral tibial shaft stress reaction, 
to include bilateral knee stress 
reaction.  Should the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in August 2005.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



